Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
1.	Claims 1, 4-10, and 13-22 are allowed.


REASONS FOR ALLOWANCE
2.	The following is an examiner’s statement of reasons for allowance:
	The claims, as presently stated, overcome the prior art of record and thus are allowable for reasons found below.
	The closest prior art to Xiangshen, CN102415903A teaches a for dragging and dropping image objects onto different areas marked with boundaries to generate different loading commands. The reference to Xiangshen further discloses different loading commands such as providing the image object for display within an image region of the display or providing the image object to a different area of the screen for loading the image object into a delete image command reception area. The reference to Endler, PGPub. 20070250511 discloses a means of dragging a specific data object and moving said data object from a first region to a second bordered region. In response to dropping the object within a search bar, a data loading command associated with the second region is generated when the object and indicator for the object are over the search field. Thus, a secondary loading command associated with a region of the document is identified when the object is over the specific region where it is dropped. Figures 3-5 illustrate how an image object is moved along with an indicator that displays additional information related to the object. It illustrates a loading command associated with a different region of the document (item 502 of figure 5). However, the references fails to explicitly teach the combination of limitations including generating in response to the moving operation, generate one or more secondary indicators for display on the user interface, each secondary indicator of the one or more secondary indicators corresponding to a secondary loading command of the one or more secondary data loading commands, receiving a selection of a secondary indicator from the one or more secondary indicators; and generate, based on the primary data and the secondary data loading command corresponding to the selected secondary indicator, secondary data for display in the second region of the user interface. The newly added features of ‘wherein the primary loading command includes one or more secondary data loading commands’ and ‘generating a secondary indicator based on the movement of and end position of the applied on the primary indicator that moves the primary data then selecting the secondary indicator to generate secondary data for display in the second region of the user interface’, when read within the combination of limitations, is not taught in the prior art of record and would not have been obvious to one of ordinary skill in the art before the effective filing date of the invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J LUDWIG whose telephone number is (571)272-4127. The examiner can normally be reached Mon - Fri. 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. LUDWIG
Examiner
Art Unit 2178



/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178